MORRIS LAW GROUP

411 F_ BONNEV|LLE AVE., SUITE 360, LAS VEGAS, NEVADA 89101

702/474“9400 ' FAX 702/474~9422

©GJ-QCDCHP|>-C»ODDH

)_l.
O

|._L
*_\

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

CaSe 2118-0v-Ol723-RFB-VCF DOCUmEnt 14 Filed 11./06/18 Pag€ l Of 2

Raleigh C. Thompson, NV Bar No. 11296
R an LoWer, NV Bar No. 9108
ORRIS LAW GROUP
411 E. Bonneville Ave., Suite 360
Las Vegas, Nevada 89101
Telephone: (702) 474-9400
Emall: rct@rnorrislaw,e.roup.c:om

Email: rml@morrislawg;oup.eom

Attorne s for Defendant
PLUSF U`R, INC.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

SANDRA L. SCARLETTE, Case No. 2:18-cv-[)1723-RFB-VCF
Plaintiff,

V. STIPULATION AND ORDER TO
EXTE.ND TIME TO RESPOND TO
PLUSFOUR, INC.; TRANS UNION COMPLAINT

LLC; and EQUIFAX INFORMATION
SERVICES, LLC, (SECOND REQUEST)

Defendants.

 

 

Pursuant to Local Rules IA 6-1(3), 6-2 and 7-1, and Federal Rule
of Civil Procedure 6(b), Defendant PlusFour, Inc. ("Defendant") and
Plaintiff Sandra L. Scarlette ("Plaintiff"), by and through their respective
counsel of record, hereby stipulate as follows:

Defendant has requested, and Plaintiff has consented to, a
second extension of the time for Defendant to respond to Plaintiff'S
Complaint (ECF No. 1, filed on September 7, 2018) from November 9, 2018
to November 21, 2018. The parties previously stipulated to, and the Court
ordered, an extension of this deadline from October 26, 2018 to November
9, 2018. See ECF No. 13 (Order).

 

 

MORRIS LAW GROUP

411 E. BONNEV|LLE AVE., SUITE 360, LAS VEGAS, NEVADA 89101

702/474~9400 ' FAX 702/474-9422

©m"|G>U|l¥-OONi-“

»-l-»-l-»-i-
C»JN»-LO

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:18-cv-01723-RFB-VCF Document14 Filed 11/06/18 Page 2 of 2

Rule 6(b) requires the Court to approve an extension of time for
Defendant to file an answer, and therefore the Parties collectively request
the Court approve the agreement, as set forth beloW:

a. This is the Parties' second stipulation for an enlargement
of time to respond to the Complaint;

b. 'lhe Parties stipulate and agree that the deadline for
Defendant to file an answer or otherwise respond to Plaintiff's Complaint
shall be extended to on or before November 21, 2018; and

c. Defendant requested this extension to give its counsel
sufficient time to meaningfully assess Plaintist claims before responding
to the Complaint and to allow the parties to continue settlement
discussions that may resolve the case prior to PlusFour responding to the

Complaint. This stipulation is not made for purposes of delay.

Dated: November 6, 2018 Dated: l\lovernber 6, 2018
By: /s/ Ralei£’h Thomvson BY! /S/ MiCha€l Kind

Raleigh C. Thompson (11296) MiCha€l K`md
Ryan M. Lower (9108) KAZEROUNI LAW GROUP, INC.

MORMS LAW GROUP 6069 South Fort Apache Road, Ste.100
411 E. Bonneville Ave., Ste. 360 LHS VESHS, NEVHdEl 39148
Las Vegas, Nevada 89101

Att f [) f d t Attorneys for Plaintiff
PLI(_)];H§§)SU§T IPEECEYH an SANDRA L. SCARLETTE
ORDER
IT IS SO ORDERED.

UNITED STATES MAGISTRATE ]UDGE

DATED; f{/§///?/

 

 

 

